 

Exhibit 10.1

 

April 29, 2020

 

Edgar Bronfman, Jr.

c/o FaceBank Group, Inc.

1115 Broadway

12th Floor

New York, NY 10010

 

Re: Executive Chairman Position

 

Dear Mr. Bronfman:

 

This letter agreement sets forth the terms of your employment with FaceBank
Group, Inc. (the “Company”) as Executive Chairman of the Board of Directors of
the Company (the “Board”).

 

1. Term and Position. Your employment with the Company and your service as
Executive Chairman shall commence on April 29, 2020 (the “Employment Start
Date”). Your employment with the Company shall be for an indefinite period and
shall be terminable by either you or the Company upon thirty (30) days’ advance
written notice to the other party. Your role as an employee in the position of
Executive Chairman shall be separate and apart from your role as Chairman of the
Board. Notwithstanding your role as an employee in the position of Executive
Chairman, you shall continue to be a member of the Board until such date as you
resign from the Board or are rendered unable to serve on, or refuse to stand for
election to, the Board or fail to be reelected to the Board.     2. Duties;
Reporting; Location. As an employee in the position of Executive Chairman, in
addition to performing duties typical of that of a chairman of a board of
directors (which duties you shall perform in your capacity as a member of the
Board and not as an employee, you shall (a) regularly interface with Company
investors and potential investors regarding their investment or potential
investment in the Company, (b) identify prospective Company acquisition targets
and participate in negotiations encompassing mergers, acquisitions and strategic
divestitures, (c) interface with industry regulators, (d) participate in
negotiations with current and potential content providers and (e) take other
actions as reasonably requested by the Chief Executive Officer of the Company or
the Board. As Executive Chairman, you shall report directly to the Board. You
shall dedicate the amount of your business time and attention that you
reasonably deem necessary to the performance of your employment duties as
Executive Chairman, which you and the Company expect to approximate one day per
week. You shall perform your employment duties as Executive Chairman at such
locations as you reasonably deem appropriate.

 

3. Compensation.

 

a. In consideration for your employment service as Executive Chairman, you shall
receive a one-time grant of a stock option in respect of 1,875,000 shares of the
Company’s common stock (“Common Stock”) on the Employment Start Date (the
“Option Award”).

 



 

 

 

b. The compensation described in this letter agreement shall be in addition to
any compensation to which you are entitled in your position as Chairman of the
Board, which shall be consistent with that described in the Compensia study
dated April, 2020.

 





4. Registration Statement. The Company shall file with the Securities and
Exchange Commission a registration statement on Form S-8 or any successor or
other appropriate form with respect to the shares of Common Stock underlying the
Option Award and shall maintain the effectiveness of such registration statement
for so long as any portion of the Option Award remains outstanding. The parties
currently reasonably anticipate that the filing of the S-8 registration
statement will occur no later than June 15, 2020.     5. Miscellaneous. This
letter agreement shall be governed by the laws of the State of New York, without
regard to the conflict of law provisions of any state. This letter agreement may
not be amended or modified other than by a written agreement executed by you and
the Company. This letter agreement shall be binding on the Company and its
successors.

 

If the above terms are acceptable to you, please confirm your agreement to the
foregoing by executing this letter agreement as indicated below.

 

[Signature Page Follows]

 

 2 

   

 

  Very truly yours,       FACEBANK GROUP, INC.         By:     Name: David
Gandler   Title: Chief Executive Officer

 

Accepted and Agreed:           Edgar Bronfman, Jr.  

 



[Signature Page to Letter Agreement]

 



 3 



 

 

